696 F.2d 644
Bryant R. BRITT, Plaintiff-Appellant,v.SIMI VALLEY UNIFIED SCHOOL DISTRICT:  John W. Duncan;George Hawkins;  Robert Marcus;  Allen Jacobs;  KennethAshton;  Frederick Riess;  Viola Brooks;  Lewis Roth;Stephen Hogg;  Sandra Binns;  Helen E. Carrico;  and DavidMcCamy, Defendants-Appellees.
No. 81-5284.
United States Court of Appeals,Ninth Circuit.
Submitted March 1, 1982.Decided March 4, 1982.Resubmitted Nov. 8, 1982.Redecided Jan. 14, 1983.

Bryant R. Britt, in pro. per.
Linda Hamlin, McKay & Byrne, Los Angeles, Cal., Spray, Gould & Bowers, Ventura, Cal., for defendants-appellees.
Appeal from the United States District Court for the Central District of California.
Before WRIGHT, ALARCON, and REINHARDT, Circuit Judges.
PER CURIAM:


1
This court, in an unpublished Memorandum Disposition filed on March 4, 1982, 676 F.2d 708, affirmed the dismissal by the district court of this civil rights action brought under Sec. 1983.  The decision followed Ninth Circuit precedent that, "exhaustion is required where a teacher receives notice of dismissal for a future date and adequate administrative remedies are available to forestall the deprivation of his or her civil rights."


2
A petition for writ of certiorari to the Supreme Court of the United States was granted.  On June 21, 1982 that Court announced its decision in Patsy v. Board of Regents of Florida, 457 U.S. ----, 102 S. Ct. 2557, 73 L. Ed. 2d 172 (1982).  The Court, --- U.S. ----, 103 S. Ct. 35, 74 L. Ed. 2d 48, has vacated this court's judgment and remanded to this court for further consideration in light of Patsy.


3
The decision in Patsy holds that, "exhaustion of state administrative remedies should not be required as a prerequisite to bringing an action pursuant to Sec. 1983."    Id., 102 S.Ct. at 2568.


4
This court's decision of March 4, 1982, is vacated, the judgment of the district court is reversed, and the cause is remanded to the district court for further proceedings.